Dear Mr. Kemp:
You have requested an opinion from this office as to whether an employee of the school board can be paid up to twenty-five (25) days of sick leave as designated in LA R.S.17:425, and not deduct the days paid when computing accumulative sick leave for retirement.  LSA R.S. 17:425 provides:
      "Notwithstanding any other provision of the law contrary, beginning July 1, 1973, any parish or city school board, the State Board of Elementary and Secondary Education, or other boards of control of publicly supported educational institutions upon the retirement of any employee of such boards or upon his death prior to retirement, shall pay to such employee or to his heirs or assigns all sick leave which has accrued to such employee but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of unused sick leave.  Such pay shall be at the rate of pay received by the employee or teacher at the time of retirement or death prior to retirement.  However, a city or parish school board may pay such unused sick leave beyond twenty-five days on a uniform basis not to exceed forty-five days at its discretion.  Any payment of such unused sick leave beyond twenty-five days shall be based on affordability and the availability of funds.  No unused sick leave beyond twenty-five days paid for under the provisions of this Section shall be used in the calculation of retirement benefits and no state funds shall be used for the payment of such sick leave."
It is clear when reading this statute that any parish or city school board upon the retirement of any employee of such board or upon his death prior to retirement, shall pay an employee  all sick leave which has accrued to such employee but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of unused sick leave.  The statute continues by allowing the board to have the discretion to pay an employee for unused sick leave for up to forty-five days.  The statute specifically states that no unused sick leave that is paid for beyond the twenty-five days is to be included in the calculation of retirement benefits.  Therefore, it is apparent that the legislature intended for any sick leave that is paid to an employee that is less than twenty-five days is also to be excluded from the calculation of retirement benefits.
The opinion request indicates that the superintendent of St. Helena Parish School Board left his employment to work as the Superintendent of East Feliciana Parish.  LSA R.S. 17:1201
A(3) allows an employee of a teaching staff who transfers from one city or parish public school system to another to transfer any vested leave including sick leave.
In the present case, if Mr. Spear was paid for twenty-five days of sick leave when he transferred from St. Helena Parish to East Feliciana Parish, these twenty-five days should not be included in his total number of accumulative sick leave days when he transfers to East Feliciana Parish.
We trust this opinion has adequately answered your concern.  If you have any further questions, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: BETH A. CONRAD Assistant Attorney General
BAC:pab 0011p